Quarterly Review –March 31, 2010 FMI Funds 100 East Wisconsin Avenue, Suite 2200 Milwaukee, Wisconsin 53202 www.fmifunds.com FMILarge CapFund Investment Objective The Fund seeks long term capital appreciation through the purchase of a limited number of large capitalization value stocks. Manager - The FMI Large Cap Fund (the "Fund") is managed by Fiduciary Management, Inc. ("FMI") of Milwaukee, Wisconsin.FMI, founded in 1980, manages approximately $8.2 billion for registered investment advisors, domestic and international institutions, and mutual funds.FMI is 100% employee owned. Investment Professionals– All investment ideas are generated by the research team and managed by FMI’s Portfolio Management Committee. Strategy- The Fund buys good businesses at value prices.Some of the characteristics of good businesses may include high recurring revenue and attractive returns-on-invested capital.A strong orientation to low absolute or relative valuation is key to the execution of the investment strategy.The FMI Large Cap Fund holds approximately 20-30 stocks, with most major industry groups represented.It is a non-diversified investment company; please see the prospectus for further details.Many studies show the benefits of diversification drop dramatically after ten stocks; nevertheless, we still expect the Fund to be somewhat more volatile than a typical large cap value fund. Fund Information Inception Date 12/31/01 Net Assets $2,740.4 million Net Asset Value Expense Ratio 0.98% Ticker FMIHX Top Ten Holdings Bank of New York Mellon Corp. 4.8% Berkshire Hathaway (CL B) 4.7% Wal-Mart Stores, Inc. 4.7% 3M Co. 4.6% BP PLC-SP-ADR 4.4% Accenture PLC 4.2% Tyco Electronics, Ltd. 4.2% Automatic Data Processing, Inc. 4.2% United Parcel Service, Inc. 4.0% Sysco Corp. 4.0% Portfolio Valuations P/E ratio (trailing one year) 17.2x P/E ratio (forward 4 quarters) 14.8x P/S ratio 1.5x P/B ratio 3.3x EV/EBITDA 8.3x Number of holdings 24 Top Ten Sectors Performance
